DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is response to claims filed on 5/18/2018 in relation to application 15/777,257.
The instant application is a national stage entry of PCT 2016/08 dates 12/21/2016 claims benefit to foreign application EP#5202124.2 with a priority date of 12/22/2015.
The Pre-Grant publication # US 20180370050 published on 12/27/2018.
Claims 13, 14 cancelled. Claims 1-12, 15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12, 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated  by US 20150059187 A1 to Krenik.

Claim 1. Krenik teaches a haircut recording method (Para 0008 signals to the computing device with storage and record) comprising the following steps: 

detecting an actual position of the measurement unit, detecting a hair property value of interest, particularly a hair length representing value  (Para 0038 automated hair measurement and cutting system use position and/or orientation of a hair cutting device i.e. detecting the property value of interest such as a representative length of short hair or cut to a desired length etc. to which cutter head is attached to control actuation of cutter head to achieve various hair lengths property), recording a present haircut (Para 0042 screen display receiving what recorded on a computer interface for possible ways of signaling that present hair has been collected in cutter head and that extension of hair cutting may begin), including: 
tracking the actual position of the measurement unit (Para 0048 Automated hair cutting system  may keep track of positions where hair was cut), assigning detected hair property values to position values (Para 0045 suitable signals to an operator of a hair cutting device to position and move hair cutting device as it is lifted away from scalp so that extension of hair and actuation of cutter head may be coordinated i.e. for detected property values) , deducing a condition parameter, particularly a quality parameter (Para 0045 optimal quality cutting may take place, an operator would need to deduce or alter the orientation of cutter head somewhat to enable cutting optimized to quality parameter, if cutter head 600 was initially conditioned or oriented incorrectly), and providing user feedback based on the deduced condition parameter (Fig. 6 elements 600, 616 randomized conditions parameter, Para 0049 Feedback on different types or deduced conditions include parameter e.g. straight, curly, etc., weights like heavy/thick or light/thin, colors (blond, brunette, etc.), shiny, dull, etc.), long, short, etc. styles have 
Claim 2. Krenik teaches the method as claimed in claim 1, wherein the condition parameter is based on at least one of the following parameters: a length value, particularly an absolute length value or a relative length value (Para 0028, 0030 measured length values), a positional value, particularly a head topology value (Para 0038 position and orientation of cutter head and that involves topology), a movement speed value, particularly an absolute movement speed value or a relative movement speed value (Para 0047 speed coordination) , a sampling parameter, particularly a sampling density or a sampling rate (Para 0038 sampling rate as in fig.5 elements 506 to desired sample length and provide guidance for elements 522 longer hair ) , a rate of change value (Para 0038 rate value such as for slow movement)  , particularly a rate of temporal change value or a rate of positional change value, and an area coverage value (Para 0050 cutter heads adjusting with appropriate compensations to computations with progression changes) .
Claim 3. Krenik teaches the method as claimed in claim 1, wherein the step of recording a present haircut further involves: monitoring the condition parameter, detecting a deviation of the condition parameter, and providing corrective user feedback to reduce the detected deviation (Fig.6 elements 616,620 deviation parameter for corrective feedback conditions).Claim 4. Krenik teaches the method as claimed in claim 1, wherein the step of providing user feedback includes at least one of the following steps: requesting a repetition of a previous measurement of the measurement unit (Para 0028 due to rapid change requirement desired previous length or other reasons, hair may be cut again with a repeated cycles) , requesting a deceleration when moving the measurement unit (Para 0028 slow and other possible solutions), indicating a transitional region where 
a computing device comprising a feedback unit ( Para 0028 measurement at least one signal indicating the position of cutting head relative to a surface for a visual, audible and haptic outputs) a hand-held device (Fig.1 element 120) comprising a hair property measurement unit, the measurement unit being arranged for detecting a hair property value of interest, particularly a hair length representing value, when the measurement unit is arranged adjacent to a haired portion ( Para 0028 hair cutting device to measure and arrange the length of  hair so that automated hair cutting measurement unit can 
Claim 15. Krenik teaches the computer program comprising program code means for causing a computer to carry out the steps of the method as claimed in claim 1, when said computer program is carried out on a computing device (Para 0026, 0044 computers and programmed interface on network).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140331503 A1  Uit De Bulten et al.
Variable cutting length for a hair clipping system 
US 6973931 B1 King
An electro-mechanical device automatically isolates individual head hairs and mechanically processes them in isolation to beautify the hair on a person's head
US 9778631 B2 Krenik


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Z/               Examiner, Art Unit 3715                                                                                                                                                                                         	April 30, 2021

/JERRY-DARYL FLETCHER/               Primary Examiner, Art Unit 3715